Exhibit G
                                            SOCLEAN MARKETING MATERIALS


                                                        Figure 1
                                          SoClean 2 Go Bedside Table Marketing1




                                                        Figure 2
                                            SoClean 2 Bedside Table Marketing2




         1
           Source: SoClean, 4 Tips for Traveling with a CPAP Machine, SOCLEAN (Aug. 31, 2017), https://www.soclean.com/sleep-
talk/2017/08/31/4-tips-traveling-cpap-machine/.
        2
            Source: SOCLEAN, www.SoClean.com (last visited Apr. 21, 2019).
                                                     Figure 3
                                     Video Still Depicting Ozone Circulation3




       3
       Sources: SOCLEAN, www.SoClean.com (last visited Apr. 21, 2019); SoClean (SoCleanUSA), How the SoClean Works,
YOUTUBE (May 15, 2017), https://youtu.be/DHY24IccaAM.
                                                           2
